

114 S918 PCS: Notice for Organizations That Include Charities is Essential (NOTICE) Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 51114th CONGRESS1st SessionS. 918[Report No. 114–28]IN THE SENATE OF THE UNITED STATESApril 14, 2015Mr. Hatch, from the Committee on Finance, reported the following original bill; which was read twice and placed on the calendarA BILLTo amend the Internal Revenue Code of 1986 to provide notice to charities and other nonprofit
			 organizations before their tax-exempt status is automatically revoked.
	
 1.Short titleThis Act may be cited as the Notice for Organizations That Include Charities is Essential (NOTICE) Act.
		2.Notice required before revocation of tax exempt statue for failure to file return
 (a)In generalSection 6033(j) of the Internal Revenue Code of 1986 is amended by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively, and by inserting after paragraph (1) the following new paragraph:
				
					(2)Requirement of notice
 (A)In generalNot later than 300 days after the date an organization described in paragraph (1) fails to file the annual return or notice referenced in paragraph (1) for 2 consecutive years, the Secretary shall notify the organization—
 (i)that the Internal Revenue Service has no record of such a return or notice from such organization for 2 consecutive years, and
 (ii)about the penalty that will occur under this subsection if the organization fails to file such a return or notice by the date of the next filing deadline.
							The notification under the preceding sentence shall include information about how to comply with
			 the filing requirements
			 under subsection (a)(1) and (i)..
 (b)Reinstatement without applicationParagraph (3) of section 6033(j) of the Internal Revenue Code of 1986, as redesignated under subsection (a), is amended—
 (1)by striking Any organization and inserting the following:  (A)In generalExcept as provided in subparagraph (B), any organization, and
 (2)by adding at the end the following new subparagraph:  (B)Retroactive reinstatement without application if actual notice not providedIf an organization described in paragraph (1)—
 (i)demonstrates to the satisfaction of the Secretary that the organization did not receive the notice required under paragraph (2), and
 (ii)files an annual return or notice referenced in paragraph (1) for the current year, then the Secretary may reinstate the organization’s exempt status effective from the date of the revocation under paragraph (1) without the need for an application.. (c)Effective dateThe amendments made by this section shall apply to notices and returns required to be filed after December 31, 2014.April 14, 2015Read twice and placed on the calendar